Exhibit 10.21

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into and executed on
November 6, 2017, effective as of August 22, 2017 (the “Effective Date”), by and
between RAIT Financial Trust, a Maryland real estate investment trust (the
“Company”), with a principal office in Philadelphia, Pennsylvania, and Alfred J.
Dilmore (“Executive”).

WHEREAS, the Executive has been employed by the Company since June 2015;

WHEREAS, the Company desires to enter into an employment agreement with
Executive and employ Executive as Interim Chief Financial Officer, Interim
Treasurer and Chief Accounting Officer of the Company, pursuant to the terms and
conditions set forth in this Agreement;

WHEREAS, Executive desires to be employed by the Company, pursuant to the terms
and conditions set forth in this Agreement; and

WHEREAS, Executive agrees to be bound by the non-competition, non-solicitation,
intellectual property and confidentiality provisions as set forth in this
Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.Employment.  The Company continues to employ Executive, and Executive hereby
accepts such continued employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1Employment Term. This Agreement shall be effective as of the Effective Date
and shall continue for an initial period of three (3) years, unless Executive’s
employment and this Agreement are terminated sooner in accordance with
Section 2; and shall be effective for two (2) successive one (1) year periods
thereafter, for a maximum term of five (5) years, in accordance with the terms
of this Agreement (subject to termination as aforesaid) unless either party
notifies the other party of non-renewal in writing prior to three (3) months
before the expiration of each renewal. The period commencing on the Effective
Date and ending on the date on which the term of Executive’s employment under
this Agreement shall terminate is hereinafter referred to as the “Employment
Term.”    

1.2Duties and Responsibilities.  Executive’s titles shall be Interim Chief
Financial Officer and Interim Treasurer of the Company, subject to the last
sentence of this Section 1.2 hereof, and Chief Accounting Officer of the
Company, and in those capacities he shall perform all duties and accept all
responsibilities and limitations incident to such positions as may be reasonably
assigned to him by the Chief Executive Officer of the Company, including without
limitation, those customarily associated with these positions at a publicly
traded company and those set forth in the Bylaws of the Company.   Executive
shall continue to serve as the Chief Accounting Officer of the Company during
the Employment Term.  The Company and the Executive acknowledge that the Company
is considering him as a candidate to serve as the Company’s Chief Financial
Officer and Treasurer on an other than interim basis.  However, in the event the
Company appoints someone other than the

 

--------------------------------------------------------------------------------

 

Executive to serve as the Company’s Chief Financial Officer and Treasurer on an
other than interim basis, the Company may assign such titles and the related
responsibilities to such person and may direct that the Executive, as Chief
Accounting Officer, report to the person holding such titles.  

1.3Extent of Service. Executive agrees to use Executive’s best efforts to carry
out Executive’s duties and responsibilities under Section 1.2 hereof and,
consistent with the other provisions of this Agreement, to devote all of his
business time, attention and energy to the performance of his duties hereunder.
The term “devote all of his business time, attention and energy” in the
preceding sentence is not intended to prevent Executive from:

(a)serving as a director or trustee of a non-profit organization, subject to the
prior and ongoing approval of the Board of Trustees, which will not be
unreasonably withheld; and

(b)spending time during the business day to attend to personal or family
businesses or investments, so long as in the aggregate of Section 1.3(a) and
this Section 1.3(b), such time does not interfere with the performance of his
duties for the Company.  

1.4Base Salary. For all of the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”), which shall be at the
annual rate of Three Hundred Thousand Dollars ($300,000) beginning as of the
Effective Date, payable in installments at such times as the Company customarily
pays its other senior level executives. Executive’s Base Salary shall be
reviewed annually for appropriate increases by the Board of Trustees of the
Company (the “Board”) or the Compensation Committee of the Board (the
“Committee”), pursuant to the Committee’s delegated authority, pursuant to the
Board’s or the Committee’s, as applicable, normal performance review policies
for senior level executives but shall not be decreased.

1.5Bonus. Executive shall continue to be eligible to receive annual bonuses in
such amounts as the Board or the Committee, as applicable, may approve in its
sole discretion or under the terms of any annual incentive plan of the Company
maintained for other senior level executives.

1.6Retirement and Welfare Plans and Perquisites. Executive shall continue to be
entitled to participate in all employee retirement and welfare benefit plans and
programs or executive perquisites made available to the Company’s senior level
executives as a group or to its employees generally, as such retirement and
welfare plans or perquisites may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

1.7Reimbursement of Expenses; Vacation. Executive shall continue to be provided
with reimbursement of reasonable expenses related to Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in

2



--------------------------------------------------------------------------------

 

accordance with the Company’s vacation, holiday and other pay for time not
worked policies. In addition, the Company shall reimburse Executive for
reasonable out-of-pocket travel expenses in connection with the performance of
his duties and responsibilities.

1.8Incentive Compensation. Executive shall be entitled to participate in any
short-term and long-term incentive programs (including without limitation any
equity compensation plans) established by the Company for its senior level
executives generally, at levels commensurate with the benefits provided to other
senior executives and with adjustments appropriate for his position and
performance.

2.Termination. Executive’s employment shall terminate upon the occurrence of any
of the following events:

2.1Termination Without Cause; Resignation for Good Reason; Non-Renewal.

(a)The Company may remove Executive at any time without Cause (as defined in
Section 3) from the position in which Executive is employed hereunder upon not
less than sixty (60) days’ prior written notice to Executive. In addition,
Executive may initiate a termination of employment by resigning under this
Section 2.1 for Good Reason (as defined in Section 3).  Executive shall give the
Company not less than sixty (60) days’ prior written notice of such
resignation.  In either event, the Company may relieve Executive of all
responsibilities and authority during any portion or all of this notice period
with the understanding that Executive shall remain an employee and receive all
pay and benefits to which he is entitled during such period.

(b)Upon any termination without Cause by the Company or resignation for Good
Reason by the Executive as described in Section 2.1(a), Executive shall be
entitled to receive only the amount due to Executive under the Company’s
then-current severance pay plan for employees, if any. No other payments or
benefits shall be due under this Agreement to Executive, but Executive shall be
entitled to any benefits accrued and earned in accordance with the terms and
conditions of any applicable benefit plans and programs of the Company in which
Executive participated prior to his termination of employment.

(c)Notwithstanding the provisions of Section 2.1(b), in the event that Executive
executes and does not revoke a written mutual release upon such termination
without Cause by the Company or resignation for Good Reason by the Executive as
described in Section 2.1(a), in a form acceptable to the Company (the “Release
”), whereby Executive releases any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims for any
entitlements under the terms of this Agreement or under any plans or programs of
the Company under which Executive has accrued and is due a benefit), and whereby
the Company releases any claims against Executive for actions within the scope
of his employment by the Company, Executive shall be entitled to receive (in
exchange for the Company’s undertakings in this Section 2.1(c)), in lieu of the
payment described in Section 2.1(b), the following:

3



--------------------------------------------------------------------------------

 

(i)Executive shall receive a lump sum cash payment equal to one and one half
(1.5) times the sum of (x) Executive’s Base Salary, as in effect immediately
prior to his termination of employment and (y) the average annual cash bonus
Executive received for and applicable to the Company’s three (3) completed
fiscal years immediately prior to the Executive’s last day of employment (or, if
he was not employed for the entire period covered by the three (3) completed
fiscal years of the Company immediately prior to his termination, the average
annual cash bonus Executive received for and applicable to those completed
fiscal years of the Company for which he was employed for the entire fiscal
year). Unless the payment is required to be delayed pursuant to Section 17.2,
the payment shall be made on the sixtieth (60th) day following Executive’s last
day of employment with the Company, provided that Executive executes the Release
during the forty-five (45) day period following Executive’s last day of
employment and the revocation period for the Release has expired without
revocation by Executive.

(ii)Executive shall receive a lump sum cash payment equal to a pro rata portion
of Executive’s target annual cash bonus for and applicable to the fiscal year of
his termination (or, in the absence of a target bonus opportunity for and
applicable to the fiscal year of his termination, the lump sum cash payment
shall be equal to a pro rata portion of the average annual cash bonus Executive
received for the Company’s three (3) completed fiscal years immediately prior to
Executive’s last day of employment) (the “Cash Bonus”).  In the absence of a
target annual cash bonus opportunity for and applicable to the fiscal year of
his termination and in the event that the Executive was not employed for the
entire period covered by the three (3) completed fiscal years of the Company
immediately prior to his termination, the Cash Bonus shall be calculated on the
basis of the annual cash bonus received for and applicable to those completed
fiscal years of the Company for which he was employed for the entire fiscal
year). The pro-rated Cash Bonus shall be determined by multiplying the Cash
Bonus by a fraction, the numerator of which is the number of days during which
Executive was employed by the Company in the fiscal year of his termination of
employment and the denominator of which is three hundred sixty-five
(365).  Unless the payment is required to be delayed pursuant to Section 17.2,
the payment shall be made on the sixtieth (60th) day following Executive’s last
day of employment with the Company, provided that Executive executes the Release
during the forty-five (45) day period following Executive’s last day of
employment and the revocation period for the Release has expired without
revocation by Executive.

(iii)For a period of eighteen (18) months following the date of termination,
Executive shall continue to receive the medical coverage in effect at the date
of his termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, at the same premium rate as may be
charged from time to time for employees generally, as if Executive had continued
in employment with the Company during such period.  The COBRA health care
continuation coverage period under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), shall run concurrently with the foregoing
eighteen (18) month benefit period.

(iv)Solely for purposes of this Section 2.1(c)(iv), upon (1) a termination
without Cause by the Company, (2) the Company elects not to renew Executive’s
Employment Term pursuant to Section 1.1, or (3) a resignation for Good Reason by
the

4



--------------------------------------------------------------------------------

 

Executive as described in Section 2.1(a), all outstanding equity-based
compensation awards that are not intended to operate in a manner substantially
similar to “performance-based compensation” under Section 162(m)(4)(C) of the
Code (whether or not meeting timing and other requirements thereof) shall become
fully vested, immediately exercisable and any restrictions thereon shall lapse,
as the case may be; provided, that any delays in the settlement or payment of
such awards that are set forth in the applicable award agreement and that are
required under Section 409A of the Code shall remain in effect, and all
outstanding equity-based compensation awards that are intended to operate in a
manner substantially similar to “performance-based compensation” under Section
162(m)(4)(C) of the Code (whether or not meeting timing and other requirements
thereof) under Section 162(m)(4)(C) of the Code shall remain outstanding and
shall vest or be forfeited in accordance with the terms of the applicable award
agreements, if the applicable performance goals are satisfied.

For clarity, the foregoing payments and benefits referenced in Sections
2.1(c)(i)-(iv), which Executive shall receive if he executes and does not revoke
the Release required by this Section 2.1(c), shall be in addition to any other
amounts earned, accrued and owing to Executive but not yet paid under Section 1
and under any applicable benefit plans and programs of the Company (other than
severance plans or programs) in which Executive participated prior to his
termination of employment, subject to the terms and conditions of any such plans
and programs, without regard to whether Executive executes and does not revoke
the Release. For the avoidance of doubt, neither non-renewal of this Agreement
by either party nor the expiration of the term of this Agreement shall entitle
Executive to the payments and benefits set forth in this Section 2.1(c).

2.2Voluntary Termination. Executive may voluntarily terminate his employment for
any reason upon sixty (60) days’ prior written notice or by sending a notice of
non-renewal of this Agreement to the Company, as described in Section 1.1. In
any such event, after the effective date of such termination, except as provided
in Section 2.1 with respect to a resignation for Good Reason, no further
payments shall be due under this Agreement, except that Executive shall be
entitled to any amounts earned, accrued and owing to Executive but not yet paid
under Section 1 and any benefits accrued and due in accordance with the terms
and conditions of any applicable benefit plans and programs of the Company in
which Executive participated prior to his termination of employment.

2.3Disability. The Company may terminate Executive’s employment, to the extent
permitted by applicable law, if Executive has been unable to perform the
material duties of his employment and has been formally determined to be
eligible for disability benefits under the Company’s long-term disability plan
(“Disability”); provided, however, that the Company shall continue to pay
Executive’s Base Salary until the Company acts to terminate Executive’s
employment. Executive agrees, in the event of a dispute under this Section 2.3
relating to Executive’s Disability, to submit to a physical examination by a
licensed physician jointly selected by the Board or the Committee, as
applicable, and Executive. If the Company terminates Executive’s employment for
Disability, Executive shall be entitled to receive the following:  

5



--------------------------------------------------------------------------------

 

(a)Executive shall receive a lump sum cash payment equal to a pro rata portion
of Executive’s Cash Bonus (as Cash Bonus is defined in Section 2.1(c)(ii)).  The
pro-rated Cash Bonus (the “Pro-Rata Cash Bonus”) shall be determined by
multiplying the Cash Bonus by a fraction, the numerator of which is the number
of days during which Executive was employed by the Company in the fiscal year of
his termination of employment and the denominator of which is three hundred
sixty-five (365).  Except as otherwise required to comply with the requirements
of Section 17, payment shall be made on the sixtieth (60th) day following
Executive’s last day of employment with the Company.

(b)The Company shall pay to Executive any amounts earned, accrued and owing but
not yet paid under Section 1 and any other benefits accrued and earned in
accordance with the terms and conditions of any applicable benefit plans and
programs of the Company in which Executive participated prior to his termination
of employment.

2.4Death. If Executive dies while employed by the Company, the Company shall pay
to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued and owing but not
yet paid under Section 1 and any benefits accrued and earned under the Company’s
benefit plans and programs in which Executive participated prior to his
termination of employment, in accordance with the terms and conditions of such
plans and programs, and (ii) a Pro-Rata Cash Bonus (determined according to
Section 2.3(a)) for the Company’s fiscal year in which Executive’s death occurs
and, except as otherwise required to comply with the requirements of Section 17,
such amounts shall be paid on the sixtieth (60th) day following the date of
Executive’s death. Otherwise, the Company shall have no further liability or
obligation under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.

2.5Cause. The Company may terminate Executive’s employment at any time for Cause
upon written notice to Executive, in which event all payments under this
Agreement shall cease, except for Base Salary to the extent already accrued.
Executive shall be entitled to any benefits accrued and earned before his
termination in accordance with the terms and conditions of any applicable
benefit plans and programs of the Company in which Executive participated prior
to his termination of employment.

2.6Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 9. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

6



--------------------------------------------------------------------------------

 

3.Definitions and References.

3.1 “Cause ” shall mean any of the following grounds for termination of
Executive’s employment:

(a)Executive’s commission of, or indictment for, or formal admission to a
felony, any crime of moral turpitude, dishonesty, or any crime involving the
Company; or Executive’s breach of the Company’s Code of Ethics;

(b)Executive’s engagement in fraud, misappropriation or embezzlement;

(c)Executive’s continual failure to substantially perform his reasonably
assigned material duties to the Company (other than a failure resulting from
Executive’s incapacity due to physical or mental illness), and such failure has
continued for a period of at least thirty (30) days after a written notice of
demand for performance, signed by a duly authorized officer of the Company, has
been delivered to Executive specifying the manner in which Executive has failed
to substantially perform; or

(d)Executive’s  breach of Section 4 of this Agreement.

3.2 “Good Reason” shall mean, without Executive’s consent:

(a)the material reduction of Executive’s title, authority, duties and
responsibilities or the assignment to Executive of duties materially
inconsistent with Executive’s position or positions with the Company; provided,
however, that the appointment of a person other than the Executive to serve as
Chief Financial Officer and Treasurer of the Company and the Company directing
that the Executive, as Chief Accounting Officer, report to such person shall not
constitute Good Reason;

(b)a reduction in Base Salary of the Executive;

(c)a relocation of Executive’s regular office location at Two Logan Square, 100
N. 18th Street, 23rd Floor, Philadelphia, PA 19103 for the performance of his
duties to a location more than thirty (30) miles from such office; or

(d)the Company’s material and willful breach of this Agreement.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
of at least forty-five (45) days but no more than sixty (60) days from the date
of such notice) is given no later than thirty (30) days after the time at which
the event or condition purportedly giving rise to Good Reason first occurs or
arises and (ii) if there exists an event or condition that constitutes Good
Reason, the Company shall have thirty (30) days from the date notice of such a
termination is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder.

3.3“Code of Ethics” shall mean the RAIT Code of Business Conduct and Ethics, the
Company’s Equal Employment Opportunity Policy (including without limitation its

7



--------------------------------------------------------------------------------

 

provisions relating to Prohibition of Sexual Harassment and Prohibition of
Harassment of Legally Protected Groups), the RAIT Insider Trading Policy, the
Company’s Section 16 Compliance Policy, the RAIT Stock Ownership Guidelines, the
Company’s Restricted List of Securities and Limitation of Personal Trading, the
Company’s Travel and Business Expense Policy & Procedure, and the RAIT Procedure
to Communicate with Audit Committee.  

3.4References to “termination” and “terminate” (whether or not these words are
capitalized) shall include separations from the Company for any reason and under
any circumstances, whether initiated by the Company, by Executive or by mutual
agreement, unless it is clear from the context in which such word is used that
the reference is intended to relate to a specific separation or type of
separation.

4.Non-Competition, Non-Solicitation, Intellectual Property and Confidentiality.
Executive hereby acknowledges that, during and solely as a result of his
employment by the Company, Executive will receive special information with
respect to the operation of the businesses of the Company, and/or its
affiliates, and other related matters not generally available to other
executives of the Company, and access to confidential information and business
and professional contacts. Executive hereby agrees to abide by the terms of the
non-competition, non-solicitation, intellectual property and confidentiality
provisions below, in consideration of Executive’s employment as an executive
officer of the Company and the public stature which accompanies such position,
as well as access to confidential information and business and professional
contacts, and unique opportunities afforded by the Company to Executive as a
result of Executive’s employment in such position; Executive’s eligibility for
the benefits set forth in this Agreement (including without limitation the
opportunity for the payment of additional salary and bonuses as well as Company
paid or subsidized medical insurance referenced in Section 2.1(c) and the
opportunity to participate in any long term incentive programs); and the
Company’s entering into this Agreement. Executive agrees and acknowledges that
the foregoing, whether treated separately or together, constitute full, adequate
and sufficient consideration for the restrictions and obligations set forth in
those provisions.

4.1Non-Competition and Non-Solicitation. Executive agrees that during his
employment with the Company  and, with respect to Section 4.1(a), for a period
of nine (9) months after the termination of Executive’s employment under any
circumstances (other than at the expiration of the maximum Employment Term of
five (5) years, as set forth in Section 1.1, or in the event that the Company
elects not to renew Executive’s Employment Term pursuant to Section 1.1, in
which case this Section 4.1(a) will not be applicable to Executive) and, with
respect to Sections 4.1(b) and (c), for a period of nine (9) months after the
termination of Executive’s employment under any circumstances, Executive
(without regard to the state in which Executive lives or works) shall not,
unless acting pursuant hereto or with the prior written consent of the Board:

(a)directly or indirectly, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit Executive’s name
to be used, or perform work in connection with or on behalf of any Competing
Business (defined below) with respect to the activities of a Competing Business
within any state in which the Company, and/or its affiliates, then

8



--------------------------------------------------------------------------------

 

currently engages in any Substantial Business Activity (defined below) or with
respect to any state in which the Company, and/or its affiliates, engaged in any
Substantial Business Activity during the twelve (12) month period
preceding  Executive’s last day of employment with the Company; provided,
however, that notwithstanding the foregoing, this provision shall not be
construed to prohibit the passive ownership by Executive of not more than five
percent (5%) of the capital stock of any entity which is engaged in any
Competing Business having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended; or

(b)solicit or divert, or attempt to solicit or divert, to any Competing Business
any individual or entity which is an active or prospective customer, agent,
mortgage broker, loan originator or borrower of, with or from the Company,
and/or its affiliates, or was such an active or prospective customer, agent,
mortgage broker, loan originator or borrower at any time during the twelve (12)
month period immediately preceding Executive’s termination of employment; or

(c)employ, attempt to employ, solicit or assist any Competing Business in
employing (or engaging as a consultant) any individual who is a current employee
of or consultant to the Company, and/or its affiliates, or who was an employee
or consultant to the Company and/or its affiliates during the twelve (12) month
period immediately preceding Executive’s termination of employment; provided,
however, that, notwithstanding the foregoing, nothing in this Section 4 shall
prohibit Executive from making general employment solicitations, such as through
advertisements in publicly available media, so long as such advertisements are
not specifically targeted at employees of the Company or any of its affiliates.

The phrase “Competing Business” shall mean any entity or enterprise actively
engaged or planning to engage in any business or businesses the Company and/or
its affiliates are actively engaged in (or are expected to be actively engaged
in within twelve (12) months) at the time of Executive’s termination of
employment (the “Company Business”).  Without limiting the scope of the
preceding sentence, the phrase “Competing Business” includes the solicitation,
origination, aggregation, pricing, negotiation and/or sale of (i) loans secured
by mortgages on commercial real estate, and/or (ii) loans to entities engaged in
the commercial real estate business, whether to hold these assets for investment
or for sale individually or by combining them in one or more entities for sale
as an investment (the process referred to as “securitization”).  The
securitizations, depending upon the make-up of the assets, are often referred to
by their acronyms such as “CMBS” (Commercial Mortgage Backed Securities), “CDO”
(Collateralized Debt Obligations), “CLO” (Collateralized Loan Obligations) or
other current or future similar acronyms. Notwithstanding the foregoing, an
entity or enterprise shall be deemed not to be a Competing Business if the
Executive recuses himself from participating in the management by such entity or
enterprise of any business substantially similar to the Company Business and
provides reasonable assurances to the Company of the same, upon request by the
Company.  

The phrase “Substantial Business Activity” shall mean that the Company, and/or
its affiliates:  (i) has, has had, or is taking action to establish a business
office;  (ii) solicits, has solicited, makes or has made, loans secured by real
estate, or is or has reviewed applications

9



--------------------------------------------------------------------------------

 

by borrowers or brokers to engage in these activities; (iii) solicits, has
solicited, makes or has made, loans to real estate developers and/or owners, or
is or has reviewed applications by borrowers or brokers to engage in these
activities; (iv) owns, services or manages real estate, or has owned, serviced
or managed real estate; and/or (v) has or has had a recorded and unsatisfied
mortgage or other lien upon real estate or personal property.

 

In the event that the provisions of this Section 4.1 should ever be adjudicated
to exceed the time, geographic, business activities or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, business
activities or other limitations permitted by applicable law.

4.2Developments. Executive shall disclose fully, promptly and in writing to the
Company any and all inventions, discoveries, improvements, modifications and
other intellectual property rights, whether patentable or not, which Executive
has conceived, made or developed, solely or jointly with others, while employed
by the Company and which (i) relate to the businesses, work or activities of the
Company, and/or its affiliates or (ii) result from or are suggested by the
carrying out of Executive’s duties hereunder or from or by any information that
Executive may receive as an employee of the Company. Executive hereby assigns,
transfers and conveys to the Company all of Executive’s right, title and
interest in and to any and all such inventions, discoveries, improvements,
modifications and other intellectual property rights and agrees to take all such
actions as may be requested by the Company at any time and with respect to any
such invention, discovery, improvement, modification or other intellectual
property rights to confirm or evidence such assignment, transfer and conveyance.
Furthermore, at any time and from time to time, upon the request of the Company,
Executive shall execute and deliver to the Company, any and all instruments,
documents and papers, give evidence and do any and all other acts that, in the
opinion of counsel for the Company, are or may be necessary or desirable to
document such assignment, transfer and conveyance or to enable the Company to
file and prosecute applications for and to acquire, maintain and enforce any and
all patents, trademark registrations or copyrights under United States or
foreign law with respect to any such inventions, discoveries, improvements,
modifications or other intellectual property rights or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. The Company shall be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such
proceedings and shall pay for all reasonable expenses incurred by Executive in
compliance with the provisions of this Section 4.2, promptly upon Executive’s
submission of proper invoices therefor.

4.3Confidentiality.

(a)Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
and/or its affiliates, including, without limitation, information and knowledge
pertaining to products, inventions, discoveries, improvements, innovations,
designs, ideas, trade secrets, proprietary information, manufacturing,
packaging, advertising, distribution and sales methods, sales and profit
figures, customer and client lists and relationships between the Company, and/or
its affiliates, and dealers, distributors, sales representatives, wholesalers,
customers, clients, real

10



--------------------------------------------------------------------------------

 

estate developers and/or owners, mortgage brokers, suppliers and others who have
business dealings with them (“Confidential Information”).  Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company, and/or its affiliates, and covenants that, both during his
employment with the Company and following his termination of employment under
any circumstances, Executive will not disclose any Confidential Information to
any person (except as Executive’s duties as an officer of the Company may
require or as required by law or in a judicial or administrative proceeding)
without the prior written authorization of the Board. The obligation of
confidentiality imposed by this Section 4.3 shall not apply to information that
becomes generally known to the public through no act of Executive in breach of
this Agreement.

(b)Executive acknowledges that all documents, files and other materials received
from the Company, and/or its affiliates, during his employment (with the
exception of documents relating to Executive’s compensation or benefits to which
Executive is entitled following the termination of his employment) are for use
of Executive solely in discharging Executive’s duties and responsibilities
hereunder and that Executive has no claim or right to the continued use or
possession of such documents, files or other materials following termination of
Executive’s employment by the Company. Executive agrees that, upon termination
of employment, Executive will not retain any such documents, files or other
materials and will promptly return to the Company any documents, files or other
materials in Executive’s possession or custody. Notwithstanding the foregoing or
anything in this Agreement to the contrary, Executive shall be entitled to a
copy of his full list of contacts for use in activities which do not violate
this Agreement.

4.4Equitable Relief. Executive acknowledges that the restrictions contained in
Sections 4.1, 4.2 and 4.3 hereof are, in view of the nature of the businesses of
the Company, and/or its affiliates, reasonable and necessary to protect the
legitimate interests of the Company, and/or its affiliates, and that any
violation of any provision of those Sections will result in irreparable injury
to the Company and/or its affiliates.  Executive also acknowledges that in the
event of any such violation, the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages,
and to an equitable accounting of all earnings, profits and other benefits
arising from any such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
Executive agrees that in the event of any such violation, an action may be
commenced for any such preliminary and permanent injunctive relief and other
equitable relief in the Federal District Court for the Eastern District of
Pennsylvania or the Common Pleas Court of Philadelphia.  Executive hereby
waives, to the fullest extent permitted by law, any objection that Executive may
now or hereafter have to such jurisdiction or to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that such
suit, action or proceeding has been brought in an inconvenient forum. Executive
agrees that effective service of process may be made upon Executive by mail
under the notice provisions contained in Section 9 hereof.

11



--------------------------------------------------------------------------------

 

5.Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2.1(c) of this Agreement,
Executive hereby waives Executive’s right to receive payments under any
severance plan or similar program applicable to all employees of the Company.

6.Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations,
including, without limitation, Section 4 (Non-Competition, Non-Solicitation,
Intellectual Property and Confidentiality), Section 8 (Arbitration; Expenses)
and Section 18 (Claw-Back).

7.Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment, insurance or other proceeds that Executive may obtain.

8.Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and Executive, respectively, and the third of whom shall be selected by
the other two arbitrators. Any award entered by the arbitrators shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees and expenses
of the arbitrators and the American Arbitration Association.

9.Notices. All notices and other communications required or permitted under this
Agreement or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail or overnight national courier, as follows (provided
that notice of change of address shall be deemed given only when received):

If to the Company, to:

RAIT Financial Trust
Two Logan Square

100 N. 18th Street, 23rd Floor

12



--------------------------------------------------------------------------------

 

Philadelphia, PA 19103
Attention:  Chief Executive Officer

If to Executive, to:

Alfred J. Dilmore at his most recent home address set forth in the records of
the Company.

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

10.Contents of Agreement; Amendment and Assignment.

10.1This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board or the Committee, as applicable, and executed on its behalf by a duly
authorized officer of the Company and by Executive. This Agreement supersedes
the provisions of any employment or other agreement between Executive and the
Company that relate to any matter that is also the subject of this Agreement and
such provisions in such other agreements are null and void; provided, however,
that the foregoing shall not apply to any equity compensation/incentive
agreements and/or indemnification agreements entered into between Executive and
the Company, which such agreements shall continue in accordance with their
terms.

10.2All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within fifteen (15) days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

11.Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13



--------------------------------------------------------------------------------

 

12.Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

13.Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

14.Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

15.Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due from Executive with respect to any payment received under this
Agreement.

16.Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

17.Section 409A.

17.1Interpretation.  Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code.  Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted to comply with
section 409A and, if necessary, any such provision shall be deemed amended to
comply with section 409A of the Code and regulations thereunder.  If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed.  For purposes of section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment.  In no event
may the Executive, directly or indirectly, designate the calendar year of
payment.  

14



--------------------------------------------------------------------------------

 

17.2Payment Delay.  Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six (6) months following the Executive’s “separation
from service” with the Company (or any successor thereto).  The postponed
amounts shall be paid to the Executive in a lump sum on the date that is six (6)
months and one (1) day following the Executive’s “separation from service” with
the Company (or any successor thereto).  If the Executive dies during such
six-month period and prior to payment of the postponed cash amounts hereunder,
the amounts delayed on account of section 409A of the Code shall be paid to the
personal representative of the Executive’s estate on the sixtieth (60th) day
after Executive’s death.  If any of the cash payments payable pursuant to this
Agreement are delayed due to the requirements of section 409A of the Code, there
shall be added to such payments interest during the deferral period at an
annualized rate of interest equal to the prime rate as reported in the Wall
Street Journal (or, if unavailable, a comparable source) at the relevant time.

18.Reimbursements.  All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.  

19.       Claw-Back.   Executive acknowledges that all compensation paid or
payable to Executive shall be subject to the provisions of any claw-back policy
that is adopted by the Company in response to the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any other relevant laws and their rules and
regulations (including stock exchange rules), and is applicable to a group of
the Company’s senior level executives determined by the Company that includes,
at a minimum, the Chief Executive Officer, the President and the Chief Financial
Officer.

 

15



--------------------------------------------------------------------------------

Exhibit 10.21

 

           IN WITNESS WHEREOF, the undersigned, intending to be legally bound,
have executed this Agreement as of the date first above written.

RAIT FINANCIAL TRUST:

By:

/s/ Scott L.N. Davidson

Name:

Scott L.N. Davidson

Title:

CEO & President

 

EXECUTIVE:

By:

/s/ Alfred J. Dilmore

Name:

Alfred J. Dilmore

 

 

[Signature Page to Executive Employment Agreement]